DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 
Renumber claims 1-22.

4. The system of claim 1, wherein digitally altering the one or more digital images comprises at least one of: enlarging the one or more digital images; shrinking the one or more digital images; rotating the one or more digital images; recoloring the one or more digital images; flipping the one or more digital images; scaling the one or more digital images; or shearing the one or more digital images.
15. The method of claim 11, wherein digitally altering the one or more digital images comprises at least one of: enlarging the one or more digital images; shrinking the one or more digital images; rotating the one or more digital images; recoloring the one or more digital images; flipping the one or more digital images; scaling the one or more digital images; or shearing the one or more digital images.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “annotating the one or more digital images from the repository of digital images; digitally altering the one or more digital images, as annotated, from the repository of digital images; digitally combining the one or more digital images, as annotated and digitally altered, with at least one or more portions of one or more other digital images of the repository of digital images to create one or more combined digital images; training a machine learning algorithm on the one or more combined digital images”, as recited.
Closest prior art Mueller USPN 2020/327733 discloses an application running on a user device allows the user to visualize and modify design features for a real-world object, such as a billboard, a bus-mounted advertisement, or a wall of a room in a building. The application is communicatively coupled to an image server having an image database with millions of available images, and having intelligent processing to identify recommended images from the database, based on the design aspects from the user. The application provides a selectable option to view the design aspects, and/or the recommended database images, on a captured image of the real-world object. In 
Further closest prior art Mei USPN 2014/0250120 discloses a facility for visual search on a mobile device takes advantage of multi-modal and multi-touch input on the mobile device. By extracting lexical entities from a spoken search query and matching the lexical entities to image tags, the facility provides candidate images for each entity. Selected ones of the candidate images are used to construct a composite visual query image on a query canvas. The relative size and position of the selected candidate images in the composite visual query image, which need not be an existing image, contribute to a definition of a context of the composite visual query image being submitted for context-aware visual search.
However, none of the prior art discloses the claims as recited.
Therefore, in light of the prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.


Fayyaz Alam


March 9, 2021

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662